Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered January 26, 1993, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of from IV2 to 15 years imprisonment, unanimously reversed, on the law, the conviction vacated and the matter remanded for a new trial.
While a trial court’s refusal of a defendant’s request for a jury instruction that a prior inconsistent statement may be used for impeachment purposes only and is not evidence of the truth of the prior statement is generally inconsequential, where, as here, the People’s case rested on the credibility of a single, significantly impeached witness, such refusal constitutes reversible error.
We have considered the defendant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.